JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00782-CV

  BANDIER REALTY PARTNERS, LLC AND SWITCHBACK VENTURES, LLC,
                           Appellants

                                            V.

                   SSC OPPORTUNITY PARTNERS, LLC, Appellee

   Appeal from the 215th District Court of Harris County. (Tr. Ct. No. 2011-43194).

       This case is an appeal from the final judgment signed by the trial court on June 14,
2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the trial court’s
judgment in the following respect: the judgment awarded actual damages without legally
sufficient evidence of causation.    Accordingly, the Court reverses the trial court’s
judgment and renders judgment that SSC Opportunity Partners, LLC take nothing from
Bandier Realty Partners, LLC and Switchback Ventures, LLC.

       The Court orders that the appellee, SSC Opportunity Partners, LLC, pay all
appellate costs.

       The Court orders that this decision be certified below for observance.
Judgment rendered August 27, 2015.

Panel consists of Chief Justice Radack and Justices Higley and Massengale. Opinion
delivered by Justice Massengale.